Case 19-17707-mdc         Doc 64    Filed 02/15/21 Entered 02/15/21 14:40:28          Desc Main
                                    Document     Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                             Bankruptcy No. 19-17707-mdc

ANTHONY S. BRUTTANITI,                             Chapter 13

      Debtor,                                      Document No. 28, 31

SPECIALIZED LOAN SERVICING, LLC, AS
SERVICING AGENT FOR CREDIT SUISSE
FIRST BOSTON MORTGAGE SECURITIES
CORP., HOME EQUITY ASSET TRUST
2006-3, HOME EQUITY PASS-THROUGH
CERTIFICATES, SERIES 2006-3, U.S. BANK
NATIONAL ASSOCIATION, AS TRUSTEE,

      Movant,

ANTHONY S. BRUTTANITI and
WILLIAM C. MILLER, Trustee,

      Respondents.

                CERTIFICATION OF DEFAULT OF STIPULATION
          RESOLVING MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         AND NOW, comes Movant, Specialized Loan Servicing, LLC, as Servicing Agent for

Credit Suisse First Boston Mortgage Securities Corp., Home Equity Asset Trust 2006-3, Home

Equity Pass-Through Certificates, Series 2006-3, U.S. Bank National Association, as Trustee

(“Movant”), filed a Stipulation Resolving Motion for Relief from the Automatic Stay (the

“Stipulation”) in the above captioned case on July 14, 2020, at Document No. 28. The

Stipulation was approved by this Court on July 31, 2020, by the Order docketed at Document

No. 31. A true and correct copy of the Stipulation is attached hereto as Exhibit A.

         1.     Paragraph 4 of the Stipulation states:

                       Debtor will cure the remaining post-petition arrears by making monthly
                       payments to Movant in the amount of $8,420.16 through an Amended
Case 19-17707-mdc        Doc 64       Filed 02/15/21 Entered 02/15/21 14:40:28       Desc Main
                                      Document     Page 2 of 3



                       Chapter 13 Plan to be filed by Debtor. In order to resolving the pending
                       the Motion, the parties agree as follows:

                   a) Debtor shall have an Amended Chapter 13 Plan to provide for the
                      $8,420.16 in post-petition arrears.
                   b) The terms of this Stipulation shall be incorporated into the Debtor’s
                      confirmed Amended Chapter 13 plan and any subsequent plan filed
                      thereafter.
                   c) Specialized Loan Servicing, LLC, as Servicing Agent for Credit Suisse
                      First Boston Mortgage Securities Corp., Home Equity Asset Trust 2006-3,
                      Home Equity Pass-Through Certificates, Series 2006-3, U.S. Bank
                      National Association, as Trustee shall be paid inside the Debtor’s Chapter
                      13 Plan.
                   d) Any conversion or dismissal of this case shall void the terms of the
                      stipulated order.

                       Specialized Loan Servicing, LLC
                       P.O. Box 636007
                       Littleton, CO 80163

        2.     On or about October 31, 2020 a Notice of Address Change was filed by the

Movant, showing the Payment address changed to Specialized Loan Servicing, LLC, 6200 S.

Quebec Street, Greenwood Village, CO 80111.

        3.     The last payment made to the Movant was made on November 11, 2020. Debtor is

in delinquent in the amount of $4,767.26 as of February 10, 2021. A payment history is attached,

hereto as Exhibit B.

        4.     Movant notified Debtor and Debtor’s counsel of the default by letter dated

January 27, 2021. The Notice of Default and Intent to File Certification of Default letter is

attached hereto as Exhibit C.

        5.     Movant is entitled to relief from the automatic stay without further hearings

because Debtor has failed to comply with the terms of the Stipulation. Debtor has been

adequately notified of the default.
Case 19-17707-mdc       Doc 64    Filed 02/15/21 Entered 02/15/21 14:40:28          Desc Main
                                  Document     Page 3 of 3



       WHEREFORE, Movant, Specialized Loan Servicing, LLC, as Servicing Agent for Credit

Suisse First Boston Mortgage Securities Corp., Home Equity Asset Trust 2006-3, Home Equity

Pass-Through Certificates, Series 2006-3, U.S. Bank National Association, as Trustee requests

that this Honorable Court enters the attached Order granting Movant relief from the automatic

stay in the property located at 1432 S. Broad Street, Philadelphia, PA, 19146.

Dated: February 15, 2021
                                                    Respectfully submitted,

                                                    BERNSTEIN-BURKLEY, P.C.

                                                    By: /s/ Keri P. Ebeck
                                                    Keri P. Ebeck
                                                    PA I.D. # 91298
                                                    kebeck@bernsteinlaw.com
                                                    707 Grant Street, Suite 2200
                                                    Pittsburgh, PA 15219
                                                    412-456-8112
                                                    Fax: (412) 456-8120

                                                    Counsel for Specialized Loan Servicing,
                                                    LLC, as Servicing Agent for Credit Suisse
                                                    First Boston Mortgage Securities Corp.,
                                                    Home Equity Asset Trust 2006-3, Home
                                                    Equity Pass-Through Certificates, Series
                                                    2006-3, U.S. Bank National Association, as
                                                    Trustee
